Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance 
2.	Claims  1, 12-13, 17, 35, 37, 50, 73 and 75-76 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, prior art of record fails to teach or render obvious, a method comprising the configuration information comprises grouping information of preamble sequence codes for carrying the beam failure recovery request, the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not, and wherein, after receiving the configuration information of the PRACH resource transmitted by the network node, the method further comprises receiving an activation instruction or a deactivation instruction transmitted by the network node, wherein the activation instruction is configured to activate the PRACH resource and the deactivation instruction is configured to deactivate the PRACH resource, in combination with all other limitations as recited in independent claim 1. The reasons for allowance of independent claim 37 are similar to those of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Thu 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477      
9/7/2022                                                                                                                                                                                       
/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477